DETAILED ACTION
Priority
	Applicants’ priority claim to U.S. Provisional Application No. 63/045,367, filed 06/29/2020, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-28 are pending and have been examined in this action.  Claims 1-28 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 19 recite the limitations “the autologous blood coagulum” and “the coagulum gel”.  There is insufficient antecedent basis for these limitations in these claims.  Appropriate clarification and correction is requested.
The remaining dependent claims have been rejected for being dependent on indefinite independent claims 1 and 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 20 of U.S. Patent No. 10,960,109 in view of Skinner et al. (US20170106119).
Claims 1, 10, 12, and 19 of the instant application recite similar subject matter to claim 1, 7, 8, and 20 of U.S. Patent No. 10,960,109.  However, claim 1 of U.S. Patent 
	Skinner et al. teach an implantable matrix comprising an effective amount of at least one therapeutic agent having hemostatic and antimicrobial activity disposed in a biodegradable polymer, wherein the implantable matrix is configured to be implanted into a bone defect and release the therapeutic agent (see claim 1 of Skinner et al.).  Skinner et al. teach that their matrix can include osteoinductive agents comprising one or more members of the family of bone morphogenic proteins that have growth-promoting activities on endogenous bone tissue or function as pro-collagen precursors.  Skinner et al. teach bone morphogenic proteins such as BMP-1, BMP-2,BMP-3, BMP-5, BMP-6, BMP-7, BMP-8, BMP-9, BMP-10, BMP-11, BMP-12, BMP-13, BMP-15, BMP-16, BMP-17, BMP-18 as well as polynucleotides or polypeptides thereof (see paragraph [0198]).  Skinner et al. further teach the inclusion of a natural or synthetic mineral in their matrix that is effective to provide a scaffold for bone ingrowth, such as hydroxyapatite and tricalcium phosphate.  Skinner et al. teach that mineral material can be particulate having an average particle diameter between about 0.4 and 5.0 mm (see paragraph [0151]).  Skinner et al. teach that their matrix can provide sustained release of a therapeutic agent, and further teaches that the release need not be linear and can be pulse type dosing (see paragraph [0038]).
	Based on the teachings of Skinner et al., it would have been well within the ordinary level of skill in the art to include a compression resistant matrix comprising 

Claims 1, 10, 12, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 20 of copending Application No. 17/215,843 in view of Skinner et al.
 Claims 1, 10, 12, and 19 of the instant application recite similar subject matter to claim 1, 7, 8, and 20 of copending Application No. 17/215,843.  However, claim 1 of copending Application No. 17/215,843 does not explicitly recite a compression resistant matrix comprising particles having a particle size in a range of from about 74 to 8000 µm, or that the compression resistant matrix provides a sustained “multiphasic” release of an osteogenic bone morphogenetic protein.
	Skinner et al. teach an implantable matrix comprising an effective amount of at least one therapeutic agent having hemostatic and antimicrobial activity disposed in a biodegradable polymer, wherein the implantable matrix is configured to be implanted into a bone defect and release the therapeutic agent (see claim 1 of Skinner et al.).  Skinner et al. teach that their matrix can include osteoinductive agents comprising one or more members of the family of bone morphogenic proteins that have growth-promoting activities on endogenous bone tissue or function as pro-collagen precursors.  Skinner et al. teach bone morphogenic proteins such as BMP-1, BMP-2,BMP-3, BMP-5, 
	Based on the teachings of Skinner et al., it would have been well within the ordinary level of skill in the art to include a compression resistant matrix comprising hydroxyapatite and/or tri-calcium phosphate particles having a particle size in a range of from about 74 to 8000 µm in the autologous bone graft substitute of claim 1 in copending Application No. 17/215,843, with a reasonable expectation that the compression resistant matrix would provide a scaffold for bone ingrowth and provide a sustained multiphasic release of a growth factor such as an osteoinductive bone morphogenetic protein.
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not been patented.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615